Citation Nr: 1826309	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-25 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a respiratory disability.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a left foot disability.

4.  Entitlement to service connection for plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T.S.E., Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to December 1990, from February 2003 to June 2003, from  September 2006 to November 2006, from January 2010 to April 2010, and from September 2011 to January 2012. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which determined that new and material evidence had not been submitted to reopen claims for service connection for "respiratory problems, (chronic cough)," and obstructive sleep apnea, and which denied claims for service connection for "residual of injury of the left foot, resulting in surgery," and plantar fasciitis.  

Jurisdiction over the Veteran's claims file has been transferred to the RO in Huntington, West Virginia.

In October 2016, the Veteran was afforded a hearing at the Central Office before the undersigned, who is the Veterans Law Judge rendering the determinations in these claims and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C. § 7102 (b) (2014).  

In July 2014, the Veteran raised the issues of entitlement to service connection for posttraumatic stress disorder, and tinnitus.  See Veteran's appeal (VA Form 9), received in July 2014.  These issues have not been adjudicated by the RO, and are referred to the RO for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

During his hearing, held in October 2016, it was asserted that the Veteran has the claimed disabilities due to his service on a direct basis, to include a left foot disability related to dropping his helmet onto his great left toe in 2006 during his deployment in Iraq.  He related his bilateral plantar fasciitis to walking over rocky terrain, also during his 2006 deployment in Iraq.  The Veteran testified that his sleep apnea was suspected as early as 2004 (i.e., a finding of "questionable sleep apnea"), at which point he had a chronic cough, and that his first diagnosis of sleep apnea was in 2006.  

The Veteran's representative further argued that the Veteran has a respiratory condition that "might be part and parcel of the sleep apnea."  In written testimony, the Veteran has asserted that he has a respiratory disability that began in 2003 due to exposure to chemicals such as jet fuel, and smoke from burn pits, and that he has plantar fasciitis due to active duty in 2003, 2006, and/or 2010.  See Veteran's appeal (VA Form 9), received in July 2014.  

Of particular note, during the Veteran's October 2016 hearing, the Veteran stated that he was deployed overseas in 2010 and 2012.  The Veteran's representative stated that the Veteran's service treatment records from those deployments are "not of record and could very easily have a bearing on the issues."

The Veteran's service treatment records currently associated with the claims file are dated no later than 2006.  It therefore appears that some of the Veteran's service treatment records, from his two periods of active duty between 2010 and 2012 are not of record.  On remand, an attempt should be made to obtain them.  38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (c) (2017); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  





Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all of the Veteran's outstanding service treatment records.

2.  Readjudicate the claims.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




